Citation Nr: 0504668	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  02-21 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for the service-
connected tremor of the left hand, currently evaluated as 40 
percent disabling.

3.  Entitlement to an increased rating for the service-
connected cephalagia, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1949 to 
February 1953 and from June 1966 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.


REMAND

A review of the record reveals that with his December 2002 
substantive appeal, the veteran submitted an appeal hearing 
options form indicating his request that his appeal be sent 
to Washington D.C. for a hearing.  In October 2004, the Board 
contacted the veteran to clarify the type of hearing he 
desired.  In November 2004, the veteran responded that he 
wanted a hearing before a Veterans Law Judge at the RO.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
action:

The veteran is to be scheduled, in 
accordance with the docket number of his 
appeal, for a hearing at the RO before a 
member of the Board.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




